HANNAY, District Judge.
The United States of America, as libellant, is seeking herein to enforce forfeiture and condemnation against one 1941 Ford truck, motor No. 99-T-375285, with trailer, and alleges that the above described property, when seized, was in the act of being shipped from and taken out of the United States of America, through the Port of Laredo, Webb County, Texas, into the Republic of Mexico, without complying with the provisions of the Act of July 2nd, 1940, 54 Stat. 714, as amended, 50 U.S.C.A.Appendix, § 701, and the rules and regulations issued pursuant thereto.
All necessary pleadings were seasonably filed by Libellant and the Claimants herein, and the same are in proper form.
The controlling facts are as follows: On or about October 14, 1944, one Melquíades Castillo, an employee of Alfredo Santos, Jr. was attempting to cross the truck and trailer in question into Mexico by using same to carry a quantity of kerosene. Alfredo Santos, Jr., operates a wholesale gasoline station in Laredo, Texas. It is admitted that the truck in question was the property of one Cesar Garza, a Mexican National who resides in Sabinas, Nuevo Leon, Mexico. It is claimed that said truck and trailer were left with Santos, and permission was granted to him to use said truck and trailer in connection with his work. It is undisputed that no permit or authorization had been obtained for the exportation of said truck and trailer on the day of seizure. Cesar Garza is a minor, and his father, Antonio G. Garza, as next friend and natural guardian, represented him in this transaction. Cesar Garza, however, appeared as a witness and showed himself to be unusu'ally intelligent.
I find as a fact that a deliberate attempt was being made to carry the truck with trailer in question from the United States without there first having been obtained an Export License therefor, and that there existed probable cause for said seizure.
I find as a matter of law that such Ford truck with trailer was properly seized, and that all necessary steps were taken to secure a forfeiture and condemnation of same, which is hereby granted and decreed.
Let proper judgment be drawn. Clerk will notify counsel.